I concur in this court's reasoning in sustaining Maggard's Third Assignment of Error. Although I find the issue close, I concur in this court's overruling of Maggard's First Assignment of Error.
I also concur in the overruling of Maggard's Second Assignment of Error, because I conclude that Maggard presented insufficient evidence of a sudden fit of passion or rage to get to the jury on the lesser-included offense of Voluntary Manslaughter. However, I write because I do not find fear and rage to be mutually exclusive categories, as suggested in this court's opinion. ("In Keeton, the defendant testified that he was not in a rage or passion, but was instead scared and acted in self-defense.")  To the contrary, experience teaches me that fear is the driving force underlying anger, of which rage is an extreme form.
Although I do not find fear and anger to be unrelated, I agree that Maggard's testimony suggests that, although he may have been afraid, he was not in a sudden fit of rage. Consequently, the trial court was not required to instruct the jury on Voluntary Manslaughter.
* * * * * * * * *
Copies mailed to:
  Lynda K. Ashbery John H. Rion Hon. Barbara P. Gorman